Case 7-19-cv-09138-PMH         Document 55          Filed in NYSD on 05/15/2021           Page 1 of 2




                             Michael Ranis, Attorney      at Law
                                             Plaintiffs' request for a pre-motion conference is denied
                                        Co-Lab Goshen
                                                  without prejudice to renewal. Given Defendants'
                                       45 St. Johnrepresentation
                                                    Street       that they will have fully responded to
                                    Goshen, New Plaintiffs'
                                                  York 10924discovery demands by no later than June 14,
                                                  2021, the parties are directed to file a joint letter
                                        (914)584-6445
                                     mranislaw@gmail.comthe status of this discovery dispute by June
                                                  regarding
                                                    15, 2021. If the dispute has not been resolved by then,
                                                    Plaintiffs may renew their request for a pre-motion
                                                       May 15, 2021
                                                    conference.

                                                    SO ORDERED.
Via ECF
                                                    _______________________
Honorable Phillip M. Halpern
                                                    Philip M. Halpern
United States District Court                        United States District Judge
Southern District of the State of New York
300 Quarropas Street                                Dated: White Plains, New York
White Plains, NY 10601                                     June 2, 2021

               Re:    Nash, et al. v. Countywide Carting Ltd., et al.
                      Docket # 19-cv-9138 (PMH) (AEK)

Dear Judge Halpern:

        I am counsel for the multiple plaintiffs in this matter and write regarding a discovery
dispute that has arisen between the parties. Plaintiffs seek a pre-motion discovery conference
with the Court before filing a Motion to Compel production of documents in Response to their
First Request for Production of Documents and Answers to Plaintiffs’ First Set of
Interrogatories.

       This is a case brought by plaintiffs alleging defendants’ failure to make overtime
payments to seven plaintiffs as required under the Fair Labor Standards Act and the New York
Labor Law. Plaintiffs served the Requests and Interrogatories on March 18, 2021. The thirty
day period for production and answer as specified in Fed. R. Civ. P. 33 & 34 passed on April 19,
2021.

        The requests call for production of data regarding the wage rates, salary payments, the
hours worked, financial relationships between the defendants (including CW Maintenance, the
potential subsidiary of defendant Countywide), and defendants’ assets. The requests also require
information about defenses defendants may raise as to the hours worked by plaintiffs, the
applicable rate of pay, and defendants’ relationship with the vendor garbage dumps or with its
own related entities.

       During the longstanding mediation process that occurred between the parties between late
January and April 29, 2021, plaintiffs repeatedly requested from defendants production of
materials and data required by the Standing Order and Protocol for FLSA cases in the mediation
program. Plaintiffs four times produced information required by the Protocol (including excel

                                                1
Case 7-19-cv-09138-PMH          Document 55          Filed in NYSD on 05/15/2021       Page 2 of 2



spreadsheets with calculated damages), but defendants failed to make any production during any
part of the mediation process. On April 13, 2021, after several communications (including by
telephone), plaintiffs made an additional production regarding damages to defendants and
simultaneously wrote about defendants continued lack of disclosure in the mediation process:
“You haven’t responded on several occasions when I’ve asked for estimates or information about
when your clients would be producing documents or information for the mediation - most
recently last week.”

        I have communicated with defendants’ counsel on several occasions after the expiration
of the 30-day period for production of plaintiffs’ requests and interrogatories. I briefly certify
making the following communications with defendants’ counsel. On Monday, May 3, 2021, I
wrote both of defendants’ counsel again and on May 4, I spoke with counsel David Nieporent
about the lack of production and the discovery deadlines. We agreed that the first part of the
production would begin on Wednesday, May 5, 2021, and that further production would occur at
the start of the week of May 10. Plaintiffs received no production on either of those days, nor
any other communication from defendants about the production. I contacted defendant’s counsel
by email on Tuesday, May 11 about the deficiencies. I requested that they contact or email me if
we were to keep trying to avoid motion practice. I have heard no response or explanation about
the lack of production.

        Plaintiff respectfully requests a pre-motion discovery conference with the Court so as to
seek permission to file a motion to compel production of the responsive discovery, in order that
the parties move ahead with discovery. Plaintiffs have conferred "in good faith" with defendants
"in an effort to obtain [the discovery] without court action." Fed. R. Civ. P. 37(a)(1). See Azzarmi
v. Key Food Stores Co-Operative Inc., 20-CV-6835 at **5-6 (S.D.N.Y May 3, 2021) (requiring
good faith consultation under Rule as well as Individual Practices); In re Autohop Litigation, 12-
CV-4155 at **7-8 (S.D.N.Y. November 3, 2014) (reviewing requests on merits even following
inadequate certification of good faith consultation). Fact discovery is scheduled to be completed
by June 18, 2021, and production of these documents is required before deposing defendants or
any witnesses.


                                                       Respectfully submitted,
                                                       s/Michael Ranis
                                                       Michael Ranis




                                                 2
